DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on July 16, 2021.
In view of amendments filed July 16, 2021 to the title, the objection to the specification is withdrawn. 
In view of the new claim amendments and applicant argument [Remarks] filed July 16, 2021 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn. 
Examiner's Statement of Reason for Allowance
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Information Processing System, Information Processing Method, and Apparatus for Extending a Workflow.
Claims 1, 13 and 14 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] a second processor configured to:
output the output data received from the service providing system together with the identification information of the output data;
accept input of input data based on the output data output by the second processor together with the identification information of the output data; and
transmit, to the service providing system, the input data input by the second processor to which the identification information of the output data is appended, wherein
the service providing system performs a process on the input data by the processing method associated with the identification information of the output data appended to the input data., wherein
upon accepting, by the apparatus, a selection of a first application for outputting the output data received from the service providing system, the apparatus:
requests the service providing system to transmit a list of the output data;
displays the list of the output data acquired from the service providing system; and
reports, to the service providing system, a selection of the output data accepted at the list, and outputs the output data received from the service providing system, and wherein
upon accepting, by the apparatus, a selection of a second application for accepting the input of the input data based on the output data output by the second processor.
the apparatus accepts the input of the input data together with the identification information of the output data and transmits the input data to the service providing system, and
the service providing system performs the process on the input data by the processing method associated with the identification information of the output data appended to the input data.” along with all other limitations as required by independent claim 1.
“[13] […] outputting, by the apparatus, the output data received from the service providing system together with the identification information of the output data;
accepting, by the apparatus, input of input data based on the output data that has been output, together with the identification information of the output data;
transmitting, from the apparatus to the service providing system, the input data that has been input, to which the identification information of the output data is appended; and
performing, by the service providing system, a process on the input data by a processing method associated with the identification information of the output data appended to the input data, wherein the method further comprises
upon accepting, by the apparatus, a selection of a first application for outputting the output data received from the service providing system.
requesting, by the apparatus, the service providing system to transmit a list of the output data.
displaying, by the apparatus, the list of the output data acquired from the service providing system, and
reporting, by the apparatus, to the service providing system, a selection of the output data accepted at the list, and outputting the output data received from the service providing system, and wherein the method further comprises
upon accepting, by the apparatus, a selection of a second application for accepting the input of the input data based on the output data output by the second processor.
accepting, by the apparatus, the input of the input data together with the identification information of the output data and transmits the input data to the service providing system, and
performing, by the service providing system, the process on the input data by the processing method associated with the identification information of the output data appended to the input data.” along with all other limitations as required by independent claim 13.
“[14] […] transmit, to the service providing system, the input data input by the inputter, to which the identification information of the output data is appended, wherein
the service providing system performs a process on the input data by a processing method associated with the identification information of the output data appended to the input data., wherein
upon accepting, by the apparatus, a selection of a first application for outputting the output data received from the service providing system, the apparatus:
requests the service providing system to transmit a list of the output data;
displays the list of the output data acquired from the service providing system; and
reports, to the service providing system, a selection of the output data accepted at the list and outputs the output data received from the service providing system, and wherein
upon accepting, by the apparatus, a selection of a second application for accepting the input of the input data based on the output data output by the second processor,
the apparatus accepts the input of the input data together with the identification information of the output data and transmits the input data to the service providing system, and
the service providing system performs the process on the input data by the processing method associated with the identification information of the output data appended to the input data.” along with all other limitations as required by independent claim 14.
Specifically, the closest prior art, Hama et al. (2016/0212298), Kimura et al. (2016/0124690) and Kim (2017/0013169) fails to either anticipate or render obvious the above underlined limitations. It follows that claims 3-12 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. (2015/0304520) disclose an image processing apparatus according to the present invention includes a specification unit configured to 
Ohguro (2014/0093170) disclose a document processing device includes: a character information extracting unit that extracts character information from document image data; a feature character string extracting unit that extracts, as document name candidate character strings, a given number of character strings indicative of features of the document image data from the character information extracted by the character information extracting unit; an output condition acquiring unit that, when the document image data is processed by one of multiple processing methods involving an output of a document name of the document image data, acquires an output condition required for the output of the document name of the document image data; and a document name generating unit that generates the document name complying with a character condition corresponding to the output condition from the document name candidate character strings.
Kashimoto et al. (2014/0085669) disclose an image processing apparatus includes an image reading unit configured to read information as image data, a character recognition unit configured to recognize individual characters included in the image data, a grouping unit configured to group the individual characters recognized into one or more character string based on character information indicating a format of the character, a character extraction unit configured to extract a character string for which a link is to be created based on an importance of the character string obtained by the grouping, a character search unit configured to search the image data in which the characters have been recognized for the character string having the same character base among the character strings extracted, and a link setting unit configured to link the character strings having the same character base that are retrieved to each other based on the importance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672